Title: To George Washington from Brigadier General Anthony Wayne, 18 June 1778
From: Wayne, Anthony
To: Washington, George


                    
                        Sir
                        Mount Joy [Pa.] 18th June 1778
                    
                    I have Maturely Considered the Matters which your Excellency was pleased to lay before the Council of General Officers last Evening—and am Clearly of Opinion that any Attempt on the City of Phila. with your present force whilst Defended by the Number of Troops that may be brought to act against you, will be Ineligible.
                    but it is my wish & Opinion that you cause the sick in camp & it’s Vicinity to be Immediately Removed further into the Country, and that  the whole of the Army be put in Motion the soonest possible & to gain some of the ferries on the Delaware above Trent Town, so as to be Ready to act Occationally as soon as the Enemies Rout shall be Ascertained—if the North River should be found to be their Object—I am for passing the Delaware Immediately devesting the Army of every Article of Incumberance, and then with the aid of the Jersey Militia take the first favourable Oppertunity to strike the Enemy with Advantage—but in Order to Complete your Victory—or facilitate your Retreat (in case the latter should be found Necessary[)]—I would wish that General Maxwel with his Brigade & a body of the Militia may gain their Rear, when he will be governed by your Motions—i.e. when the Attack is made by you—it shall be the Signal for his onset—which ought to be Rather a faint than Otherwise, should your Attack Succeed it may be productive of the most happy Consequences—but if Unfortunate the Enemy dare not follow any great Distance, Otherwise their Baggage and Provision will be Endangered by the troops in their Rear.
                    I am the more anxious to take this Oppertunity of Striking them (in case they should take that Rout) as I am Confident that the minds of the Soldiers of either Army will be much Influenced by our Movements—on the part of the Enemy it will have the Appearance and Effect of a Retreat, on our’s that of a Pursuit—we may Inculcate the Idea of Burgoyning Clinton—he will Apprehend it—and you will more than probable Effect it.
                    I can only Assure you this—that I will Endeavour to do my Duty in such post as may be Assigned me on the Occation—& that I am with truth your Excellencies most Obt and very Huml. Sert
                    
                        Anty Wayne B.G.
                    
                